J-A23017-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

PETER R. SWISTOCK, JR., SUBSTITUTED          IN THE SUPERIOR COURT OF
FOR PETER R. SWISTOCK, SR.,                        PENNSYLVANIA
(DECEASED),

                        Appellant

                   v.

CHRISTINE SWISTOCK FLEGAL; AMY E.
SWISTOCK A/K/A AMY SKOLOYZNSKI;
PEGGY KEESHIN A/K/A MARGARET
KEESHIN; AND NANCY L. SNYDER,

                        Appellees
                                                 No. 1589 WDA 2013


            Appeal from the Order entered September 6, 2013,
              in the Court of Common Pleas of Blair County,
                Civil Division, at No(s): GD 2010-GN-1907


PETER R. SWISTOCK, JR., ANCILLARY            IN THE SUPERIOR COURT OF
ADMINISTRATOR OF THE ESTATE OF                     PENNSYLVANIA
PETER R. SWISTOCK, SR., (DECEASED),



                   v.

CHRISTINE SWISTOCK FLEGAL; AMY E.
SWISTOCK A/K/A AMY SKOLOYZNSKI;
PEGGY KEESHIN A/K/A MARGARET
KEESHIN; AND NANCY L. SNYDER,


Appeal of: Peter R. Swistock, Jr.                No. 1808 WDA 2013



              Appeal from the Order entered October 21, 2013,
               in the Court of Common Pleas of Blair County,
                 Civil Division, at No(s): GD 2013-GN-1572
J-A23017-14


BEFORE: DONOHUE, ALLEN, and MUSMANNO, JJ.

MEMORANDUM BY ALLEN, J.:                        FILED SEPTEMBER 09, 2014

      At 1589 WDA 2013, Peter R. Swistock, Jr., (“Appellant”), as

substituted plaintiff for his father Peter R. Swistock, Sr., deceased,

(“Decedent”), appeals from the trial court’s order denying Appellant’s initial

motion, amended motion, and supplemental motion for post-trial relief, and

granting the motion to quash Appellant’s untimely amended motion for post-

trial relief filed by four of Appellant’s siblings:   Christine Swistock Flegal,

Amy Swistock a/k/a Amy Skoloyznski, Peggy Keeshin a/k/a Margaret

Keeshin, and Nancy L. Snyder, (collectively “Siblings”). At 1808 WDA 2013,

Appellant appeals from the trial court’s order sustaining Siblings’ preliminary

objections to Appellant’s complaint and petition for writ of coram nobis.

After careful consideration of these consolidated appeals, we affirm.

      The trial court set forth the factual background as follows:

            At some point prior to this action, [Decedent] purchased a
      block of shares in Omega Bank, which he subsequently split into
      five separate share certificates, each titled in the name of
      himself and one of his five daughters as Joint tenants with rights
      of survivorship, ([Siblings’] Exhibit #2). In 2001, [Decedent]
      informed his daughters that he gave them each a block of
      Omega Bank stock; that they jointly owned the shares of Omega
      Bank stock with him; and that when he died, the entire amount
      of each block of stock would then be owned by each of the
      surviving daughters. (Trial Tr. 85-88).

             In 2008, Omega Bank merged with F.N.B. Corporation
      (hereinafter “F.N.B."). After the merger, F.N.B. issued five new
      share certificates, each in the amount of 9,917 shares, to
      [Decedent]. ([Siblings’] Exhibit #1). Each of these certificates
      was registered and titled jointly, listing [Decedent] and one of
      his five daughters as owners. ([Siblings’] Exhibit #1). The


                                      -2-
J-A23017-14


     letters "WROS" were printed next to each daughter's name,
     indicating rights of survivorship. ([Siblings’] Exhibit #1). The
     share certificates were in [Decedent’s] personal, physical
     possession at all relevant times.      [Decedent] retained the
     dividend payments from all the share certificates, which his
     daughters agreed to in order to provide their father with an
     additional source of income.

           The parties agree that after [Decedent’s] wife died in
     2008, personal disputes arose between [Siblings] and
     [Decedent]. As a result of these disputes, by letter dated
     January 22, 2010, written by his attorney David Mason,
     [Decedent] notified his daughters that he wanted the shares of
     stock returned to him to be in his name alone. ([Siblings’]
     Exhibit #4).

           For the F.N.B. stock to be transferred, a completed
     Request to Transfer Stock was required to be signed by all
     current registered owners of the F.N.B. stock, along with a
     Medallion Guarantee. ([Siblings’] Exhibit #4). [Siblings] did not
     comply with [Decedent’s] request to transfer the stock. On May
     21, 2010, [Decedent] filed this action, requesting an order of
     court declaring him the sole owner of the shares.

Trial Court Opinion and Order, 1/15/13, at 2-3.

     Procedurally, the trial court explained:

           [Decedent] initiated this action on May 21, 2010 by filing a
     Complaint against [Siblings] [at 2010-GN-1907]. [Siblings] filed
     a Counterclaim against their father accusing him of fraud,
     conversion, and mismanagement of two family limited
     partnerships. The Court held a Trial by Court on August 8, 2012
     with an Opinion that followed. [Appellant] filed a timely Motion
     for Post-Trial Relief pursuant to Pa.R.C.P. 227.1.

           After [Decedent’s] death, [Appellant] filed a Substitution of
     Party as Successor in Interest and filed an Amended Motion for
     Post-Trial Relief pursuant to Pa.R.C.P. 227.1 on February 19,
     2013.        [Appellant’s]  [amended]     motion      incorporated
     [Decedent’s] previous Post-Trial Motion for Relief and raised
     three new grounds for relief, [including the trial court's
     determination not to give full faith and credit to the Florida
     probate court's decision]. In response, [Siblings] filed a Motion
     to Quash [Appellant’s] Untimely Amended Motion for Post-Trial

                                    -3-
J-A23017-14


      Relief on March 11, 2013. [Siblings] argued two points: first,
      [Appellant’s] Amended Motion was untimely as it was filed after
      the ten day deadline set forth in Rule 227.1(c)(2); and second,
      any grounds not raised in the January 25, 2013 post-trial motion
      were waived. [Appellant] filed a Supplemental Motion for Post-
      Trial Relief on June 4, 2013 and argued that the issues raised in
      the Complaint and Petition for Writ of Coram Nobis in the
      separate action 2013-GN-1572 constituted additional grounds for
      granting post-trial relief in this case.

Trial Court Opinion and Order, 9/9/13, at 1-2 (unnumbered).

      The trial court further explained:

            While 2010-GN-1907 was pending, the Palm Beach
      County, Florida probate court issued an order on September 12,
      2012, that certain shares of stock in F.N.B. Bank be transferred
      to [Decedent’s] Guardian Pollard. After a Trial by Court on
      August 8, 2012, this Court rendered an Opinion and Order on
      January 15, 2013, which awarded [Siblings] certain shares of
      stock in F.N.B. Bank. []

            [Appellant] filed the instant Complaint and Petition for Writ
      of Coram Nobis on May 30, 2013, [at 2013-GN-1572,] seeking to
      strike the January 15, 2013 Opinion and Order issued by this
      Court in 2010-GN-1907. []

            This Court issued an Opinion and Order dated September
      6, 2013[, and docketed on September 9, 2013,] that denied
      [Appellant’s] Amended Motion for Post-Trial Relief and
      Supplemental Motion for Post-Trial Relief in 2010-GN-1907;
      [Appellant’s] Amended Motion was deemed untimely and the
      three additional grounds were waived.

Trial Court Opinion and Order, 10/23/13, at 1-2 (unnumbered). On October

3, 2013, Appellant filed a timely notice of appeal to the trial court’s

September 9, 2013 Order. On October 11, 2013, judgment was entered in

Siblings’ favor.




                                     -4-
J-A23017-14



      At 2013-GN-1572, the trial court issued an order on October 21, 2013,

which was docketed on October 23, 2013, sustaining Siblings’ preliminary

objections to Appellant’s complaint and petition for writ of coram nobis. On

November 15, 2013, Appellant filed a timely notice of appeal. The trial court

did not order compliance with Pa.R.A.P. 1925 regarding either docket. On

January 21, 2014, Appellant moved to consolidate the appeals. On February

11, 2014, we granted Appellant’s motion to consolidate the appeals per

curiam, and ordered that both appeals “shall be briefed and argued as if but

a single appeal.” Order, 2/11/14, at 1.

      Appellant presents the following issues for our review:

      1. Did the Court err in its refusal to grant Appellant’s Request for
         a Trial Postponement?

      2. Did the Court err in holding that the FNB stock shares
         constituted a valid inter vivos gift to [Siblings]?

      3. Did the Court err in refusing to give full faith and credit to the
         decision of the Florida Probate Court, entered on September
         12, 2013, holding that the FNB stocks were property of
         [Decedent’s] estate?

Appellant’s Brief at 7.

      Appellant’s first issue challenges the trial court’s denial of Appellant’s

motions for continuance.    Granting a motion for continuance is within the

sound discretion of the trial court. See Commonwealth v. Randolph, 873

A.2d 1277, 1281 (Pa. 2005) (discretion is abused when the law is

misapplied, or the trial court’s judgment is manifestly unreasonable, partial,




                                      -5-
J-A23017-14



prejudiced, biased, or arising from ill-will towards the defendant as reflected

in the evidence or record).

      In refusing to postpone the trial, the trial court explained:

      [Appellant] argues that the Court erred and committed an abuse
      of discretion in failing to grant [Appellant’s] Motions for Trial
      Postponement and Protective Order Regarding Notice to Attend.
      The Court understands that at the time of trial, [Decedent] was
      suffering from a pulmonary disorder; however, the Court made
      clear during status conferences that the trial would not be
      delayed and that [Decedent] must attend. [Decedent’s] health
      was a concern to all parties throughout the proceedings. There
      were multiple delays and the Court provided all parties with clear
      directions that the trial would not be continued. Therefore,
      [Appellant’s] request for a new trial is denied.

Trial Court Opinion and Order, 9/9/13, at 2 (unnumbered).

      After carefully scrutinizing the record, we discern no abuse of

discretion by the trial court. We further note that the record is devoid of any

request by Appellant to produce Decedent telephonically, via video, or

through any other alternative means for the August 8, 2012 trial. Moreover,

given that Decedent suffered “a stroke on September 3, 2012 and became

incapacitated” within weeks of the August 2012 trial, and ultimately died on

September 13, 2012, a continuance, had it been granted, would not have

changed the fact that the case proceeded without Decedent. See Appellant’s

Brief at 9. We are not persuaded that the trial court abused its discretion or

committed an error of law in denying Appellant a continuance of the August

8, 2012 trial. See Randolph, 873 A.2d at 1281; see also Commonwealth

v. Sandusky, 77 A.3d 663, 671-672 (Pa. Super. 2013) (affirming denial of


                                      -6-
J-A23017-14



continuance where trial court expressed that “no date will necessarily

present a better alternative”).

      Appellant’s second issue challenges the trial court’s determination that

Decedent made a valid inter vivos gift to Siblings of the F.N.B. stock.      In

rebutting this challenge, the trial court explained:

            Generally, two elements are required to make a valid inter
      vivos gift of stock. First, at the time of the gift, the donor must
      intend to transfer an interest in the stock to the donee. Second,
      when a joint tenancy is intended, the donor must make a
      delivery of the stock to the donee in such a manner "as to invest
      in the donee so much dominion and control of the subject matter
      of the gift as is consonant with a joint ownership or interest
      therein." In re Martella's Estate, 135 A.2d 372, 373 (Pa. 1957).

            A series of Pennsylvania Supreme Court cases consider the
      narrow issue of whether there has been proper delivery of a joint
      tenancy interest in stock. In In re Holmes Estate, the Court
      stated, in dicta, that registration of stock in the name of a son or
      daughter as joint tenants is not enough, by itself, to constitute
      valid delivery. 200 A.2d 745, 747 (Pa. 1964); see also In re
      Martella's Estate, 135 A.2d 372, 373 (Pa. 1957) (finding no
      delivery when the donor placed stock in a safe deposit box to
      which the donee had no access). Placing joint stock in a jointly
      held safe deposit box, however, will satisfy the delivery
      requirement. In re Parkhurst’s Estate, 167 A.2d 476, 479 (Pa.
      1961).

            Notwithstanding this precedent, Pennsylvania courts have
      found that in certain circumstances the "mere change in
      registered ownership is effective delivery, of a gift of corporate
      stock." See Wagner v. Wagner, 353 A.2d 819, 823 n.9 (Pa,
      1976); McClements v. McClements, 191 A.2d 814, 815-16 (Pa.
      1963).      In McClements, for example, the Court found
      constructive delivery where a son testified that his decedent-
      father transferred shares to his sons in order to avoid the reach
      of creditors. 191 A.2d at 816. In Wagner, the Court held that
      delivery occurred when the donor gave share certificates to his
      children for their signatures, even though the donor
      subsequently kept the shares in his exclusive possession. When

                                      -7-
J-A23017-14


     the transfer is from parent to child, less evidence is required to
     establish the donee's intent to transfer a present interest.
     McClements, 191 A.2d at 816. There will also be valid delivery
     of stock when the donor transfers the stock to a third party, with
     instructions to distribute the stock to the donees. In re Wilson’s
     Estate, 301 A.2d 384, 386 (Pa. 1973).

            The Court finds that [Decedent] made a valid inter vivos
     gift of the stock certificates; therefore, the F.N.B. stock
     certificates are jointly held with rights of survivorship.
     [Decedent’s] failure to be present during the trial by court makes
     his intent difficult to determine. Relying on the trial testimony of
     Christine Swistock, [Decedent] indeed intended to transfer an
     interest in the F.N.B. stock certificates to his daughters and
     made sufficient delivery of the stock certificates in order to
     complete the gift. Moreover, by registering the Omega Bank
     stock certificates in his name and his daughters’ names with
     rights of survivorship, [Decedent] relinquished sole dominion
     and control over said stock certificates.

            Defendant Christine Swistock testified that she became
     aware that there was stock put in her and [Decedent’s] name
     when [Decedent] told her so in 2001. (Trial Tr. 85-88).
     [Decedent] told her that he had divided the bulk of stock,
     putting half into the partnership and half in the names of each of
     the five daughters equally. (Trial Tr. 85-88). Christine Swistock
     testified that her understanding was that she was a joint owner
     of the stock, which her father gave as a gift. (Trial Tr. 85-88).
     These statements to his daughter demonstrate that the intent of
     [Decedent] was to give his daughters a gift.           The Court
     concludes that [Decedent] intended to give his daughters an
     immediate interest when he re-titled the stock.

           Relative to the delivery element, [Decedent] never
     physically delivered the F.N.B. share certificates to any of the
     Defendants. Although the daughters never had possession of
     the certificates, physical custody is irrelevant.    Constructive
     delivery, as occurred in Wagner and McClements, was complete.
     F.N.B. corporate records reflected the joint tenancy, as
     demonstrated by the F.N.B. share certificates themselves. The
     transfer of the stock was a complete and natural gift from a
     parent to his children.

Trial Court Opinion and Order, 1/15/13, at 5-8.


                                    -8-
J-A23017-14



      We agree with the trial court.      We find noteworthy that Decedent

sought an attorney’s intervention in securing the return of the stock from

Siblings, and that to complete such a return a Request to Transfer Stock

would have been required to effectuate the change in ownership. See Trial

Court Opinion, 1/15/13, at 2-3 (emphasis supplied).       Such efforts coupled

with Christine Swistock’s testimony provide record evidence supporting the

trial court’s determination regarding Decedent’s intent, and we discern no

basis to disturb the trial court’s findings. See Ashley v. Ashley, 393 A.2d

637, 639 (Pa. 1978) (donor’s intent shown where present intent to transfer

ownership can be derived from circumstances); In re Novosielski, 992

A.2d 89, 104 (Pa. 2010) (“[a]bsent extraordinary circumstances, an

appellate court will not substitute its judgment for that of the fact finder”);

Owens v. Mazzei, 847 A.2d 700, 706 (Pa. Super. 2004) (“If the court's

findings are properly supported, we may reverse its decision only if the rules

of law on which it relied are palpably wrong or clearly inapplicable.”).

      Appellant’s third issue contends that the trial court erred in sustaining

Siblings’ preliminary objections in the nature of a demurrer to Appellant’s

complaint and petition for coram nobis. In seeking a writ of coram nobis,

Appellant posits that according full faith and credit to the Florida probate

court’s   September   12, 2012 order transferring the         F.N.B. stock   to

Decedent’s guardian precludes a judgment in favor of Siblings. We cannot

agree.

      We are mindful:

                                     -9-
J-A23017-14


            As a trial court's decision to grant or deny a demurrer
        involves a matter of law, our standard for reviewing that
        decision is plenary. Preliminary objections in the nature of
        demurrers are proper when the law is clear that a plaintiff
        is not entitled to recovery based on the facts alleged in the
        complaint. Moreover, when considering a motion for a
        demurrer, the trial court must accept as true all well-
        pleaded material facts set forth in the complaint and all
        inferences fairly deducible from those facts.

     Yocca v. Pittsburgh Steelers Sports, Inc., 578 Pa. 479, 854 A.2d
     425, 436 (2004) (citations and internal quotation marks
     omitted). Accord, Friedman v. Corbett, ––– Pa. ––––, 72 A.3d
     255, 257 n. 2 (2013). Furthermore,

        Our standard of review of an order of the trial court overruling
        or granting preliminary objections is to determine whether the
        trial court committed an error of law. When considering the
        appropriateness of a ruling on preliminary objections, the
        appellate court must apply the same standard as the trial
        court.

        Preliminary objections in the nature of a demurrer test the
        legal sufficiency of the complaint ... Preliminary objections
        which seek the dismissal of a cause of action should be
        sustained only in cases in which it is clear and free from
        doubt that the pleader will be unable to prove facts legally
        sufficient to establish the right to relief. If any doubt
        exists as to whether a demurrer should be sustained, it
        should be resolved in favor of overruling the preliminary
        objections.

     Joyce v. Erie Ins. Exch., 74 A.3d 157, 162 (Pa. Super. 2013)
     (citation omitted).

Little Mountain Community Ass’n, Inc. v. Southern Columbia Corp., —

A.3d — at 3 (Pa. Super. 2014), 2014 WL 1717029 at 3 (May 1, 2014).

     Our Supreme Court has explained:

           The United States Constitution requires that full faith and
     credit “shall be given in each State ... to the judicial
     [p]roceedings of every other State.” U.S. Const. Art. IV, § 1.
     The Full Faith and Credit Clause thus precludes a party from

                                   - 10 -
J-A23017-14


      attacking collaterally a judgment of one state by
      attempting to re-litigate the underlying dispute resolved
      by that judgment in another state. Thus, full faith and credit
      typically requires that a state give a judgment the same res
      judicata effect the judgment would have been afforded in the
      state in which it was rendered. Thompson v. Thompson, 484
      U.S. 174, 180, 108 S.Ct. 513, 517, 98 L.Ed.2d 512 (1988);
      Durfee v. Duke, 375 U.S. 106, 109, 84 S.Ct. 242, 244, 11
      L.Ed.2d 186 (1963).

            Res judicata, or claim preclusion, prohibits parties
      involved in prior, concluded litigation from subsequently
      asserting claims in a later action that were raised, or
      could have been raised, in the previous adjudication. R/S
      Financial Corporation v. Kovalchick, 552 Pa. 584, 716 A.2d 1228,
      1230 (1998). The doctrine of res judicata developed to shield
      parties from the burden of re-litigating a claim with the same
      parties, or a party in privity with an original litigant, and to
      protect the judiciary from the corresponding inefficiency and
      confusion that re-litigation of a claim would breed. Id.

Wilkes ex. rel. Mason v. Phoenix Home Life Mut. Ins. Co., 902 A.2d

366, 375-376 (Pa. 2006) (emphasis supplied).

      Here, the Blair County action preceded the Florida probate matter,

therefore it cannot be asserted that the Blair County action was sought to

“collaterally attack” a litigated issue, or to “re-litigate” a resolved underlying

dispute.   Moreover, the record does not reflect that the issue of whether

there was an inter vivos transfer between Decedent and Siblings was

specifically heard or determined by the Florida probate court. Significantly,

the Florida probate action was for the creation of a guardianship over

Decedent. See Appellant’s Complaint and Petition for Writ of Coram Nobis,

5/30/14, at 3 (unnumbered) (“While the aforementioned Blair County civil

action was pending, a Guardianship proceeding in Palm Beach County,


                                     - 11 -
J-A23017-14



Florida was undertaken and [Decedent’s daughter Marcia] Pollard was

appointed Guardian for [Decedent], via Order of Court entered on

September 11, 2012[.]”).     The September 11, 2012 Order only appointed

Pollard as an “emergency temporary guardian,” whose authority expressly

expired “ninety (90) days after the date hereof, unless earlier terminated by

the appointment of a guardian or extended by order of this court.”         See

Appellant’s Complaint and Petition for Writ of Coram Nobis, 5/30/14, Exhibit

A, Order, 9/11/12, at 1.   The Florida probate court’s September 12, 2012

order transferring the jointly owned F.N.B. stock to Decedent’s guardian did

not in any way reference, discuss, or address whether such a transfer

considered the inter vivos argument, which is central to the ongoing Blair

County action.   See Appellant’s Complaint and Petition for Writ of Coram

Nobis, 5/30/14, Exhibit B, Order, 9/12/12, at 1-2. Moreover, since the stock

was owned as joint tenants with right of survivorship, the Florida probate

court’s September 12, 2012 order, which preceded Decedent’s death, could

only convey to Decedent’s guardian the shared property interest Decedent

had with Siblings. See In re Parkhurst’s Estate, 167 A.2d 476, 478 (Pa.

1961) (“The essence of title as joint tenants with the right of survivorship[,]

and not as tenants in common[,] is to vest in two or more persons joint

ownerships during lifetime, with sole ownership and control passing to

the survivor at the death of the other joint tenant.”) (emphasis

supplied).   Accordingly, we are not persuaded that the Florida probate




                                    - 12 -
J-A23017-14



court’s September 12, 2012 order precludes the trial court’s judgment in

favor of Siblings.

      We further acknowledge:

            The writ of error coram nobis to nullify or reform a
      judgment lies only where facts exist extrinsic of the record,
      unknown and unknowable by the exercise of diligence at the
      time of its rendition, and which would, if known, have prevented
      the judgment either in its entirety or in the form in which it was
      rendered.

                                      ***

            The purpose of the writ of coram nobis is to bring before
      the court rendering the judgment matters of fact which if known
      at the time the judgment was rendered would have prevented its
      rendition. It lies to correct errors in fact only, and will not lie to
      correct errors in law, nor will it lie to permit the review of a
      judgment for after-discovered evidence.

                                      ***

            The writ will not reach facts actually determined in the
      original proceedings. Where a party seeks to avail himself of the
      remedy of a writ of error coram nobis he must show that it was
      by no fault or negligence of his that the error in fact assigned
      was not made to appear at the former trial.

Commonwealth v. Harris, 41 A.2d 688, 690-691 (Pa. 1945) (internal

citations omitted).   Moreover, “[b]efore a court will issue the writ, the

petitioner must show … the absence of a remedy at law.” Commonwealth

v. Thomas, 513 A.2d 473, 474 (Pa. Super. 1986) (internal citation

omitted).

      Appellant was aware of the Florida probate court’s September 12,

2012 order when the trial court entered its January 15, 2013 order

determining that the stocks were a valid inter vivos gift to Siblings. Also, it

                                     - 13 -
J-A23017-14



is undisputed that Appellant was aware of the order by the time that the

initial post-trial motions were timely filed in this action on January 25, 2013.

The initial post-trial motions did not mention the September 12, 2012 Florida

probate court’s order transferring the F.N.B. stock to Decedent’s guardian,

nor did they raise the full faith and credit argument Appellant presents in

this appeal. See generally Appellant’s Motion for Post-Trial Relief Pursuant

to Pa.R.C.P. No. 227.1, 1/28/13. Accordingly, this ground is waived. See

Pa.R.C.P. 227. 1(b)(2) (“[P]ost-trial relief may not be granted unless the

grounds therefor … are specified in the motion … Grounds not specified are

deemed waived unless leave is granted upon cause shown to specify

additional grounds.”). Moreover, Appellant cannot show that the trial court

was unaware of the Florida probate court’s September 12, 2012 order

“through no fault or negligence of [appellant][.]”        Harris, supra, at 691.

We therefore conclude that Appellant, by not raising the full faith and credit

argument in a timely fashion, has waived this issue and we decline to reach

it.   See Commonwealth v. Mitchell, 346 A.2d 48, 52 (Pa. 1975)

(“Appellate Courts render a disservice to judicial economy and the efficient

operation of our court system where they freely accept issues that could

have and should have been first presented to the courts below for their

consideration.”); see also Belote v. State Harness Racing, 688 A.2d 264,

266-267 (Pa. Cmwlth. 1997) (full faith and credit argument deemed waived

for failure to raise before the administrative agency).




                                     - 14 -
J-A23017-14



      We further agree with the trial court’s determination that Appellant is

not entitled to a writ of coram nobis because Appellant has other remedies

at law. Mitchell, 346 A.2d at 52. Specifically, the trial court explained:

             [Appellant] challenges the January 15, 2013 Order on the
      same grounds contained in both the untimely Amended Motion
      and Supplemental Motion for Post-Trial Relief in action 2010-GN-
      1907. The Court recognizes that coram nobis is "broader than
      its comnon-law predecessor”; however, [Appellant] ignores the
      limitations on coram nobis to "extraordinary cases presenting
      circumstances compelling its use to achieve justice" and where
      alternative remedies are not available. U.S. v. Denedo, 556 U.S.
      904, 911, 921 (2009). [Appellant] utilized one of the available
      remedies through several post-trial motions pursuant to
      Pa.R.C.P. 227.1 in action 2010-GN-1907. Although [Appellant]
      may have "felt it had no other option but to file this action", the
      Court notes that [Appellant] declined to file a praecipe for entry
      of judgment after [Appellant’s] post-trial motions remained
      undecided after one hundred twenty days as warranted in
      Pa.R.C.P. 227.4. [Appellant’s] Br. in Opp. to [Siblings’] Prelim.
      Objection 3.      Accordingly, [Appellant] has another option
      available as he may file an appeal in 2010-GN-1907 now that the
      Court has decided those post-trial motions. As such, a writ for
      coram nobis is inappropriate as an alternative remedy remains
      available to [Appellant].

Trial Court Opinion and Oder, 10/23/13, at 4 (unnumbered).          Given the

foregoing, we find no error by the trial court in sustaining Siblings’ demurrer

to Appellant’s complaint and petition for a writ of coram nobis.

      Orders affirmed.




                                    - 15 -
J-A23017-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2014




                          - 16 -